Citation Nr: 1445626	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  13-17 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Whether a reduction in the evaluation for coronary artery disease (CAD), from 100 percent to 30 percent, for the period from June 1, 2012 through January 6, 2014, was proper.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1972 to July 1974, and from May 1980 to September 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which reduced the Veteran's evaluation for CAD from 100 percent to 30 percent, for the period from June 1, 2012 through January 6, 2014.

The Veteran attended a hearing before the undersigned Veterans Law Judge (VLJ) at the RO in September 2014.  A transcript of this hearing is associated with the claims file.

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims files.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is required to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Board notes that the reduction of the Veteran's disability rating for his service-connected CAD was initiated in a March 2012 rating decision.  Although the record indicates that the reduction was based upon VA examinations conducted in May 2010 and October 2011, the Board notes that it does not appear that the RO obtained all private medical records from that time.  These records would be highly relevant to whether the reduction from 100 percent to 30 percent was appropriate at that time.

The claims file includes copies of various VA examinations, to include the May 2010 and October 2011 examinations, and outpatient treatment records from the Puget Sound VA Medical Center (VAMC), in addition to some private treatment records.  The record indicates that the RO's main reason in reducing the Veteran's disability rating is that, based on the May 2010 and October 2011 VA examinations, the Veteran's heart condition improved as these two examinations did not show evidence of a congestive heart failure.  In his March 2012 Notice of Disagreement, however, the Veteran claims that private records from the Group Health Hospital in Olympia, Washington show that he still had this condition, and that the diagnosis was especially shown in a February 10, 2012 record.  

Furthermore, during his September 2014 hearing, the Veteran stated that he received treatment from "Blue Health" (which the Board believes to be Group Health), and St. Peter's hospital.  See Hearing Transcript, p. 7.  He also indicated that he had been hospitalized for his heart condition sometime between 2009 and 2011.  Id. at 9-10.  However, there are no records from St. Peter's hospital from this time period.  The Board notes that the latest records from Group Health and St. Peter's Hospital are dated July 2005 and August 2005, respectively.  As such, a remand is necessary to obtain these records as they pertain to the time period at issue and would be highly relevant to whether the reduction from 100 percent to 30 percent was appropriate.  

Finally, while on remand, the Veteran should be given an opportunity to identify any VA and non-VA healthcare provider who has treated him for his heart condition.  Thereafter, all identified records that are not already associated with the claims file should be obtained for consideration in his appeal.

Accordingly, the case is REMANDED for the following actions:

1. Request the Veteran to identify any VA and non-VA healthcare provider who has treated him for his heart condition that is not already associated with the claims file.  Ask him to complete a release form authorizing VA to obtain these records, to specifically include the records from Group Health for the period from July 2005 to present (including the February 10, 2012 diagnosis), and from St. Peter's Hospital for the period from August 2005 to present.  

If the Veteran provides a completed release form, then request the medical records identified.  For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

For private records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



